United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 31, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-51198
                           Summary Calendar



UNITED STATES OF AMERICA

                     Petitioner - Appellee

     v.

REAL PROPERTY, Located at 1709 Mitchell Jones, El Paso, Texas
with all Buildings, Appurtenances and Improvements Thereon

                     Respondent - Appellant

GUADALUPE JIMENEZ

                     Claimant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 3:03-CV-47
                       --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Maria Guadalupe Jimenez appeals the district court’s

judgment of forfeiture of her residence at 1709 Mitchell Jones in

El Paso, Texas.   We affirm.

     Jimenez first argues that the district court’s factual

findings regarding her previous use of the residence for drug

trafficking are clearly erroneous.    Jimenez, who pleaded guilty

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51198
                                 -2-

to a drug trafficking offense after she was stopped on the Bridge

of the Americas while driving a vehicle laden with cocaine,

testified that she did not intend to take the vehicle to her

residence, and she maintained that she had never taken vehicles

containing drugs to her residence previously.   The district court

determined, contrary to Jimenez’s testimony, that she had taken

narcotics-laden vehicles to her home on previous occasions, that

she had used the property to store her purse, which contained

information on her drug co-conspirators, and that she had

entertained drug conspirators at her residence.

     Factual findings based on determinations regarding the

credibility of witnesses are entitled to deference.   See Dardar

v. Lafourche Realty Co. Inc., 985 F.2d 824, 827 (5th Cir. 1993).

Considering testimony regarding Jimenez’s statements and

photographs supplied by Jimenez, as well as the district court’s

adverse credibility determination, the district court’s findings

are plausible in light of the record as a whole and are not

clearly erroneous.   See id.; United States v. Calbat, 266 F.3d
358, 364 (5th Cir. 2001).

     Jimenez also argues that, even if the facts found by the

district court are employed, the district court erred as a matter

of law in its determination that the facts provide a legal basis

for civil forfeiture.   Considering the district court’s factual

findings, the Government established by a preponderance of the

evidence that the residence was subject to forfeiture.     See
                            No. 04-51198
                                 -3-

18 U.S.C. §§ 983(c); 21 U.S.C. § 881(a)(7); United States v.

Melrose East Subdivision, 357 F.3d 493, 500 (5th Cir. 2004).

Jimenez has not shown error.

      Finally, Jimenez argues that the amount of the forfeiture

is grossly disproportional to the gravity of the offense, and

thus constitutes an excessive fine under the Eighth Amendment.

Because Jimenez did not raise this argument in the district

court, we review for plain error only.     See Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1424 (5th Cir. 1996) (en

banc).    Under the plain error standard, Jimenez bears the burden

of showing: (1) there is an error, (2) that is clear or obvious,

and (3) that affects her substantial rights.     See United States

v. Olano, 507 U.S. 725, 731-37 (1993).

     A punitive forfeiture violates the Excessive Fines Clause if

it is grossly disproportional to the gravity of a defendant’s

offense.   See United States v. Bajakajian, 524 U.S. 321, 334

(1998).    Here, considering the value of the forfeited interest in

the property in relation to the gravity of Jimenez’s offense, we

are satisfied that the forfeiture is not a violation of the

Excessive Fines Clause.    See id. at 337-38; United States v.

Wallace, 389 F.3d 483, 487 (5th Cir. 2004).    Jimenez has failed

to show plain error.

     AFFIRMED.